Trainor, J.
(dissenting). I respectfully dissent for two reasons. First, because a motion for a new trial is the appropriate avenue for attacking the validity of a guilty plea, it is a matter for the “sound discretion of the trial judge, and . . . will not be reversed unless it is manifestly unjust, or unless the [proceeding] was infected with prejudicial constitutional error.” Commonwealth v. Colon, 439 Mass. 519, 524 (2003), quoting from Commonwealth v. Russin, 420 Mass. 309, 318 (1995). It is inappropriate for a reviewing court to substitute its own judgment for that of the motion judge when the decision of the motion judge, as it is here, is neither manifestly unjust nor infected with prejudicial constitutional error.
Second, I agree with the motion judge that the prosecutor’s recitation of the facts failed to include all of the elements of the offense of rape, and, therefore, the defendant did not intelligently make his plea as he did not have knowledge of the elements of the charge against him. See Mass.R.Crim.P. 12(c)(5)(A), 378 *806Mass. 869 (1979). The defendant must receive “real notice of the true nature” of the charge to which he intends to plead guilty. Commonwealth v. Sullivan, 385 Mass. 497, 509 (1982). This requirement is satisfied when the record shows (1) that the judge explained “to the defendant the elements of the crime; [or] (2) by counsel’s representation that she has explained to the defendant the elements he admits by his plea; or, (3) by the defendant’s stated admission to facts recited during the colloquy which constitute the unexplained elements.” Commonwealth v. Correa, 43 Mass. App. Ct. 714, 717 (1997). These requirements should occur generally contemporaneously to the plea hearing.
Here, the transcript of the colloquy evidences that neither the plea judge nor counsel explained to the defendant the elements of the charge to which he admitted by his plea.1 The court proposes that the third prong of the test for an intelligent plea is satisfied because the defendant can be presumed to have understood the elements of rape through the prosecutor’s recitation of the following facts: “Upon arrival at the cemetery, [the police officers] observed a young woman later identified as [the alleged victim] running from the cemetery area. She was naked from the waist down and had an article of clothing, a yellow T-shirt, tied around her neck. . . . She subsequently identified [the defendant] as the person who picked her up on the morning of October 27th. He took her to the cemetery and forcibly raped her when she declined to have sex with him voluntarily in exchange for United States currency.”2
The Commonwealth argues that the commonly accepted lay *807person’s definition of “rape” is forced penile-vaginal penetration. The defendant, then a twenty-five year old man with an eleventh grade education, presumably knew and understood this definition to the exclusion of all other possible definitions. The court apparently adopts this argument when it states that “[t]he rape statute follows the common-law definition of rape and requires the Commonwealth to prove that the defendant (1) had sexual intercourse, (2) by force or threat of force against the will of the victim.” Ante at 802. The court believes that this common-law definition of “rape” is well understood by the average lay person, and also believes that the definition of unnatural sexual intercourse is equally well understood by the average lay person. The defendant therefore, according to the court, admitted that he raped (presumably by penile-vaginal penetration) the victim when she declined to have sex (again, presumably by penile-vaginal penetration) with him voluntarily in exchange for a fee.
The problem is that the record is devoid of any indication that the Commonwealth was alleging penile-vaginal penetration during either the alleged rape or the sex for a fee. This line of reasoning is pure conjecture with no basis in the record before us, and the circumstances of this case do not lend themselves comfortably to this degree of speculation. A potential client transported a prostitute to a cemetery in the early morning hours, and for some reason that we are not aware of, the business negotiation went sour. We do not know how or when the victim’s clothes were removed, nor do we have any idea what transpired before the victim ran out of the cemetery. All we have for the purposes of the defendant’s plea is the prosecutor’s representation that the victim was “forcibly raped.”
Massachusetts law has defined “rape” as encompassing much more than the lay person’s definition of forced penile-vaginal penetration. The applicable statute defines rape as “sexual intercourse or unnatural sexual intercourse with a person, and compel[ling] such person to submit by force and against his will, or compel[ling] such person to submit by threat of bodily injury . . . .” G. L. c. 265, § 22, as appearing in St. 1980, c. 459, § 6. The Supreme Judicial Court has interpreted the statutory language to include not only the common-law notion of rape but also the “penetration of the female sex organ by the *808male sex organ, with or without emission,” as well as “unnatural sexual intercourse” to include “oral and anal intercourse, including fellatio, cunnilingus, and other intrusions of a part of a person’s body or other object into the genital or anal opening of another person’s body.” Commonwealth v. Gallant, 373 Mass. 577, 584 (1977).
In Commonwealth v. Brattman, 10 Mass. App. Ct. 579, 583 (1980), this court determined that a jury’s “normal common sense view of rape” was not sufficient to cure an erroneous instruction on the elements of rape. The court further observed that “it can be concluded that, in general, acts which do not involve penetration of a genital or anal opening or penetration by a sexual organ, however distasteful and frightening to an unwilling partner, do not fall within the meaning of rape.” Id. at 584. The court determined that, on the facts of that case, the erroneous instructions could only be limited and potentially cured by the jury hearing detailed evidence of the defendant’s particular acts. Id. at 584-585. Relying on Brattman, the motion judge in the present case accurately determined that the defendant had not made an intelligent plea.
Further, this court has consistently rejected the concept of a lay person’s understanding of the elements of a crime. We have credited a defendant with an understanding of an element of a crime when that element has been made “self-explanatory.” Commonwealth v. Wiswall, 43 Mass. App. Ct. 722, 723 (1997). Commonwealth v. DeCologero, 49 Mass. App. Ct. 93, 97 (2000). We have not, however, considered an element of a crime to be self-explanatory based upon a lay person’s general understanding. See Commonwealth v. Pixley, 48 Mass. App. Ct. 917, 918 (2000) (vacating “possession of cocaine with intent to distribute” conviction because charge was not “self-explanatory” in that neither judge nor counsel explained elements of charge, and no narrative constituting elements of crime was read to defendant to which he could have admitted); Commonwealth v. Andrews, 49 Mass. App. Ct. 201, 203-205 (2000) (holding recitation of facts ambiguous and insufficient to inform defendant of elements of “possession of Class B controlled substance with intent to distribute”); Commonwealth v. Jones, 60 Mass. App. Ct. 88, 91-92 (2003). For instance, in Com*809monwealth v. Jones, supra, we held that neither “assault and battery” nor “intimidation of a witness” are self-explanatory. A defendant cannot be “presumed to understand their elements simply by virtue of their designation. While the phrase ‘assault and battery’ may have entered common parlance, this does not mean that the specific elements of the offense are readily apparent from the phrase itself. This is even more the case with respect to ‘intimidation of a witness.’ ” Id. at 91. Further, in Commonwealth v. Barry, 51 Mass. App. Ct. 9 (2001), where the defendant heard and agreed to the names of the charges and then stipulated to unstated facts, this court held, analogizing the “vice” to that in Commonwealth v. Correa, supra, that “the judge ‘failed to ascertain that [the defendant] had knowledge of the elements of the charges against him .... Nothing more need be shown to establish the inadequacy of the colloquy for constitutional purposes.’ ” Commonwealth v. Barry, supra at 10-11, quoting from Commonwealth v. Correa, 43 Mass. App. Ct. at 719. See Commonwealth v. Hilaire, 51 Mass. App. Ct. 818, 826 (2001) (Brown, J., concurring), S.C., 437 Mass. 809 (2002) (“the simple, unadorned stating of these charges [of larceny of a motor vehicle and operating after suspension] was not clear or specific enough adequately to inform the defendant of the elements of the charged crimes”).
The only instance where the charge becomes self-explanatory is when the defendant is fully informed of all of the elements through an unambiguous recitation of facts. In Commonwealth v. DeCologero, 49 Mass. App. Ct. at 97, the court determined that “trafficking in cocaine” became self-explanatory because the prosecutor recited a lengthy narrative of facts that encompassed all the elements of the charge, and the judge used the term “marketing” and stated the amount of cocaine that the Commonwealth was required to prove. Also, in Commonwealth v. Wiswall, 43 Mass. App. Ct. at 723, “assault with intent to kill” was considered self-explanatory only after the defendant had “acknowledged that, during an extended police chase, he was driving a stolen car, saw Officer Collier in the roadway ahead of him, and ‘changed lanes and tried to run Collier over.’ ” The court determined that the defendant acknowledged the missing element of intent when he admitted that he “tried to run Collier over.” Ibid.
*810In the present case, however, the prosecutor’s recitation of the facts failed to include all the elements of the offense of rape. Even though the term “rape” is commonly known and used by lay persons, it does not mean that the legal elements of that offense were known by the defendant. See Commonwealth v. DelVerde, 398 Mass. 288, 297 (1986) (“a court may not convict unless there are sufficient facts on the record to establish each element of the offense”). Indicating only that the defendant agreed that he did something “forcibly” to the victim, the record does not establish that the defendant knew what that “something” was. Just because the defendant may have assumed a lay person’s definition of “rape” as forced penile-vaginal intercourse does not preclude the possibility that he may have believed that acts other than forced penile-vaginal intercourse constituted rape. Although, as the court points out, the defendant need not “have been aware of all possible legal permutations of rape,” the record must contain sufficient facts to establish each element of the offense and cannot rely on a lay person’s definition to fill in the gaps.
Under an Alford plea, a defendant who professes his innocence may nevertheless enter a plea of guilty and “ ‘voluntarily, knowingly and understanding^ consent to the imposition of a prison sentence,’ if the State can demonstrate a ‘strong factual basis’ for the plea. [North Carolina v.] Alford, [400 U.S. 25,] 37-38 [(1970)]. Whether the defendant admits to the crime in open court, or the Commonwealth shows the factual basis for the plea, a court may not convict unless there are sufficient facts on the record to establish each element of the offense” (emphasis added). Commonwealth v. DelVerde, 398 Mass. at 297. This is precisely the issue before us, because even though the prosecutor demonstrated a factual basis for the plea, he failed to enter any facts in evidence that would establish each element of the offense. This requirement should not be considered “hypertechnical parsing.” We do not ask prosecutors to recite the factual basis of the alleged crime in “minute detail,” but we do require sufficient detail that a reviewing court can determine if a plea was intelligently made. A plea is intelligently made only when the defendant can admit to facts entered on the record that establish each element of the crime with which he is charged. We are left here, for the first time in *811this Commonwealth, with the principle that the simple designation of a crime, and nothing more, is sufficient notice of both the nature and specific elements of the charge a defendant faces.

At the time of the plea hearing, the defendant had been incarcerated since the day of his arrest, and his primary concern was being released from jail. The affidavits of the defendant and his defense attorney contradict whether the defendant was aware that the victim was not present for the hearing. At the same time, the prosecution was aware of its “sporadic contact” with the victim and the victim’s history of heroin addiction, prostitution, prior convictions that could be used to impeach her credibility at trial, and pending prosecutions. Her cooperation at any future proceedings, from the prosecutor’s perspective, was certainly in doubt. This “perfect storm” of mutual interests resulted in the defendant tendering a guilty plea and being released from jail that same day.


The court seems to imply that the indictment was read at the plea hearing. The reading of the indictment occurred four months earlier at the arraignment. The transcript of the plea hearing does not indicate that the admittedly descriptive nature of the indictment was read at that time.